Allstate Life Insurance Company Allstate Financial Advisors Separate Account I Supplement dated October 27, 2016 To Allstate Life Insurance Company Prospectus dated April 29, 2016 Allstate Life Insurance Company of New York Allstate Life of New York Separate Account A Supplement dated October 27, 2016 To Allstate Life Insurance Company of New York Prospectus dated May 1, 2009, as supplemented ALLSTATE RETIREMENTACCESS VARIABLE ANNUITY B SERIES (“B SERIES”) ALLSTATE RETIREMENTACCESS VARIABLE ANNUITY L SERIES (“L SERIES”) ALLSTATE RETIREMENTACCESS VARIABLE ANNUITY X SERIES (“X SERIES”) This Supplement should be read and retained with the current Prospectus for your Annuity.This Supplement is intended to update certain information in the Prospectus for the variable annuity you own and is not intended to be a prospectus or offer for any other variable annuity that you do not own.If you would like another copy of the current Prospectus, please contact us at 1-866-695-2647 (or if your annuity is issued in New York, please call 1-877-234-8688). We are issuing this Supplement to reflect changes to the AST Lord Abbett Core Fixed Income Portfolio of Advanced Series Trust.Please check your Annuity Prospectus to determine which of the following changes affect the Annuity that you own. AST Lord Abbett Core Fixed Income Portfolio Changes to the AST Lord Abbett Core Fixed Income Portfolio, effective November 1, 2016, are reflected in the table below. The table captioned “Underlying Mutual Fund Portfolio Annual Expenses” in the “Summary of Contract Fees and Charges” section of the Prospectus is revised as follows: UNDERLYING MUTUAL FUND PORTFOLIO ANNUAL EXPENSES (as a percentage of the average net assets of the underlying Portfolios) FUNDS Management Fees Other Expenses Distribution (12b-1) Fees Dividend Expenseon Short Sales BrokerFees andExpenses on Short Sales Acquired Portfolio Fees & Expenses Total Annual Portfolio Operating Expenses Fee Waiver orExpense Reimbursement NetAnnual Fund Operating Expenses AST Lord Abbett Core Fixed Income Portfolio 0.48% 0.02% 0.25% 0.00% 0.00% 0.00% 0.75% 0.00% 0.75% THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. ACCESSSUP5
